By the Court:
The Court below removed the appellant from the guardianship of the estate of his two minor sons, on the ground that he “is unsuitable to be guardian of such estates, because of continued failure on his part to perform the duties imposed by law upon him as such guardian; that is to say, by his continued failure and refusal to apply the income and rents derived from the estates of said minors as necessary for the comfortable and suitable maintenance and support of said minors, and each of them, and for abuse of his trust by such failure and refusal.” The children are under the care of their mother, to whom their custody was awarded by the Court on her obtaining a divorce from the appellant; and it appears from the findings that for several years past she has been compelled to support them out of her own means, on account of the continued refusal of their guardian to defray their necessary expenses out of the *631annual income of $2,000, derived from their estate. We agree with the Court below, that a father, who, as guardian of his minor children, is in receipt of an annual income of $2,000 from their property, and who persistently refuses, through a period of several years, to provide for their support and education, is not a suitable person to have the management of their estate.
Order affirmed. Remittitur forthwith.